TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00029-CR





Robert Wayland Hernlund, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 05-0773-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
The Court has received a supplemental clerk’s record containing a copy of Robert
Wayland Hernlund’s letter to the county court at law stating that he does not wish to pursue this
appeal.  The appeal is dismissed.
 
 
                                                ___________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed
Filed:   August 29, 2006
Do Not Publish